As filed with the Securities and Exchange Commission on June 17, 2014 Registration No. 333- united states SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RUTH’S HOSPITALITY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1030 W. Canton Avenue, Suite 100, Winter Park, FL (Address of Principal Executive Offices) 72-1060618 (I.R.S. Employer Identification No.) (Zip Code) Ruth’s Hospitality Group, Inc. Amended and Restated 2005 Long-Term Equity Incentive Plan (Full title of the plan) Michael P. O’Donnell President and Chief Executive Officer Ruth’s Hospitality Group, Inc. 1030 W. Canton Avenue, Suite 100
